DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 20 May 2022. As directed by the amendment: claims 1, 10, 13, and 21 have been amended. Thus claims 1-2, 4-11, and 13-22 are presently pending in this application. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes Schultz was relied upon for a rejection under 35 USC § 102 in the Non-Final Action mailed 3 June 2021, however, this rejection relies on a different embodiment of Schultz because the limitations of the collar surrounding the elongate tip and the distal wall overcame the previous rejection.



Claim Objections
Claims 1, 10, and 21 are objected to because of the following informalities: The recitation in each of the claims of “the distal end of the collar” lacks antecedent basis, however, “an open distal end” is introduced immediately afterwards.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Schultz (US 2014/0276651 A1).
Regarding claim 1, Schultz discloses a flush syringe assembly (The medical syringe described as 103 with the collar attachable shield 150/108 embodiment in Fig 48, shown assembled in Fig 22) comprising: a barrel including a side wall having an inside surface defining a chamber (See components in annotated Fig 4) for retaining a fluid (“medical-fluid” [0029], “empty or pre-filled” [0081]), an open proximal end (See open proximal end in Fig 3) and a distal end (distal end of syringe is shown in Fig 4); a distal wall (116 Fig 4) and an elongate tip (See elongate tip in annotated Fig 4) extending distally from the distal end, the elongate tip having a distal end and a passageway therethrough in fluid communication with said chamber (See components of elongate tip in annotated Fig 4); a collar (collar 108 Fig 48) mounted on and in contact with the distal wall of the barrel (See assembly in Fig 22), the collar completely surrounding the elongate tip and the distal wall (See collar completely encircling the elongate tip and the distal wall in Fig 22), the collar including at least one continuous side wall  having an inside surface defining a compartment (See continuous side wall, inside surface, and compartment in annotated Fig 48), a plurality of grooves disposed on the inside surface of the distal end of the collar (See the grooves in Annotated Fig 48, the places where the funnel guide 136 extends from the inside surface of the collar forms the grooves), an open distal end (See open distal end in annotated Fig 48) extending past and completely surrounding the distal end of the elongate tip (See assembled configuration in Fig 22), a proximal end adjacent the distal wall of the barrel (See Fig 22, the proximal end is mounted on the outside surface of the distal wall of the barrel); and an elongated plunger rod disposed within the barrel (See elongated plunger rod in Fig 3 and annotated Fig 4), the plunger rod comprising a distal end and a proximal end (See distal and proximal end in Fig 3), the distal end including a stopper (See stopper in annotated Fig 4) slidably positioned in fluid-tight engagement with the inside surface of the barrel (The depicted stopper would be fluid tight to allow the fluid to be retained in a pre-filled syringe [0081] without leaking) for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (The stopper pictured in Fig 4 is fully capable of moving fluid as claimed), the elongated plunger rod extending outwardly from the open proximal end of the barrel (See extension of plunger rod in Figs 3  and 22), the stopper having a distal surface (See the distal surface in annotated Fig 4).  
Regarding claim 2, Schultz disclose the flush syringe assembly of claim 1. Schultz further discloses wherein the distal wall of the barrel (116 Fig 4) includes an engagement portion (the outer surface 154 of the distal wall 116 Fig 4) to connect the barrel to the collar ([0093] “collar-attachable embodiments 150 preferably comprise a continuous cylindrical member forming a shield 108'' having an inner bore 152 configured to engage outer cylindrical wall portion 154 of the Luer locking collar 116”).  
Regarding claim 4, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the compartment of the collar surrounds the elongated tip and the distal wall (See assembled components in Fig 22, the interior of the collar 150 encircles the elongate tip and the distal wall when it is mounted on the distal wall 116 Fig 4).  
Regarding claim 5, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the collar (collar 108 Fig 48) is removable ([0094] “removably engaged about Luer locking collar 116”).  
Regarding claim 6, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the distal end of the collar (collar 108 Fig 48) has a convex inner surface (the funnel like guide 136 Fig 48 in the inside surface of the collar is a convex surface).
Regarding claim 7, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the collar (108 Fig 48) has a concave inner surface (the cylindrical inner surface of the collar 108 Fig 48 is concave).
Regarding claim 9, Schultz discloses the flush syringe assembly of claim 1. Schultz further teaches wherein the fluid is a flush fluid (the fluid is claimed functionally in claim 1: “a chamber for retaining a fluid”, the fluid the chamber is capable of retaining includes a flush fluid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of Hwang et al. (US 9,415,168 B2).
Regarding claim 8, Schultz discloses the flush syringe assembly of claim 1. Schultz fails to disclose wherein the collar has a shape of a trapezoidal prism.
Hwang et al. teaches a grip surface that is a trapezoidal prism (Fig 10f). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the outside of the collar of Schultz to have a shape of a trapezoidal prism as taught by Hwang et al. to provide a surface that is easier to grip than a cylinder (col 8 lines 8-17).
Claims 10-11, 13-16, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of another embodiment of Schultz and Ogawa et al. (WO 2011/125475 A1).
Regarding claim 10, Schultz discloses a flush syringe assembly (The medical syringe described as 103 with the collar attachable shield 150/108 embodiment in Fig 48, shown assembled in Fig 22) comprising: a barrel including a side wall having an inside surface defining a chamber (See components in annotated Fig 4) for retaining a fluid (“medical-fluid” [0029], “empty or pre-filled” [0081]), an open proximal end (See open proximal end in Fig 3) and a distal end (distal end of syringe is shown in Fig 4); a distal wall (116 Fig 4) and an elongate tip (See elongate tip in annotated Fig 4) extending distally from the distal end, the elongate tip having a distal end and a passageway therethrough in fluid communication with said chamber (See components of elongate tip in annotated Fig 4); a collar (collar 108 Fig 48) mounted on and in contact with the distal wall of the barrel (See assembly in Fig 22), the collar completely surrounding the elongate tip and the distal wall (See collar completely encircling the elongate tip and the distal wall in Fig 22), the collar including at least one continuous side wall having an inside surface defining a compartment (See continuous side wall, inside surface, and compartment in annotated Fig 48), a plurality of grooves disposed on the inside surface of the distal end of the collar (See the grooves in Annotated Fig 48, the places where the funnel guide 136 extends from the inside surface of the collar forms the grooves), an open distal end (See open distal end in annotated Fig 48) extending past and completely surrounding the distal end of the elongate tip (See assembled configuration in Fig 22), a proximal end adjacent the distal wall of the barrel (See Fig 22, the proximal end is mounted on the outside surface of the distal wall of the barrel); an elongated plunger rod disposed within the barrel (See elongated plunger rod in Fig 3 and annotated Fig 4), the plunger rod comprising a distal end and a proximal end (See distal and proximal end in Fig 3); and a stopper (See stopper in annotated Fig 4) slidably disposed on the distal end of the plunger rod and positioned in fluid-tight engagement with the inside surface of the barrel (The depicted stopper would be fluid tight to allow the fluid to be retained in a pre-filled syringe [0081] without leaking) for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (The stopper pictured in Fig 4 is fully capable of moving fluid as claimed).
However, Schultz does not disclose a removable cap having a body, a proximal end having a plurality of threads on an outside surface of the removable cap, and a closed distal end, the removable cap being mounted on the distal end of the collar.
Another embodiment of Schultz includes a removable cap (cap Fig 74) having a body, a proximal end, and a closed distal end (See cap components in annotated Fig 74), the removable cap being mounted on the distal end of the assembly (See cap mounted on the open distal end Fig 74). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the assembly of Schultz to further include a removable cap as is shown in the other embodiment of Schultz to further protect the open tip. Additionally, Schultz teaches collar-attachable embodiments may include an end cap in addition to the collar ([0100] Table 2- “Includes an end cap to protect open tip in addition to collar”).
Modified Schultz fails to teach the removable cap having a plurality of threads on an outside surface of the removable cap.
Ogawa et al. teaches a removable cap (7 Fig 2) having a plurality of threads (33 Fig 2) on an outside surface of the removable cap (See threads 22 on the outside surface of cap 7 Fig 2) and a plurality of threads (23 Fig 2) on the distal end (the threads are located along the entire surface of the collar that contacts the cap 7 Fig 2) of the inside surface of the collar (22 Fig 2). It would have been obvious to one of ordinary skill in the art at the time of effective filing to include threading on the outside surface of the cap and the corresponding threading on the distal end of the inside surface of the collar of modified Schultz as taught by Ogawa et al. to further secure the cap to the collar in order to prevent accidental contamination or fluid escaping the syringe.
Regarding claim 11, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the compartment of the collar surrounds the elongated tip and the distal wall (See assembled components in Fig 22, the interior of the collar 150 encircles the elongate tip and the distal wall when it is mounted on the distal wall 116 Fig 4).  
Regarding claim 13, modified Schultz teaches the flush syringe assembly of claim 10. Modified Schultz further teaches wherein the plurality of grooves (The plurality of grooves further includes the threading of modified Schultz in view of Ogawa et al.) disposed on the inside surface of the distal end of the collar to connect the collar to the plurality of threads on the outside surface of the removable cap (The device of modified Schultz includes the threading on the outside surface of the cap and the corresponding threading on the inside surface of the distal end of the collar as taught by Ogawa et al.).
Regarding claim 14, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the collar (collar 108 Fig 48) is removable ([0094] “removably engaged about Luer locking collar 116”).  
Regarding claim 15, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the distal end of the collar (collar 108 Fig 48) has a convex inner surface (the funnel like guide 136 Fig 48 in the inside surface of the collar is a convex surface).
Regarding claim 16, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the collar (108 Fig 48) has a concave inner surface (the cylindrical inner surface of the collar 108 Fig 48 is concave).
Regarding claim 18, modified Schultz discloses the flush syringe assembly of claim 10. Schultz further teaches wherein the fluid is a flush fluid (the fluid is claimed functionally in claim 1: “a chamber for retaining a fluid”, the fluid the chamber is capable of retaining includes a flush fluid).
Regarding claim 19, modified Schultz discloses the flush syringe assembly of claim 10. Schultz further discloses wherein the removable cap includes an outward protrusion (See the outward protrusion of the cap in annotated Fig 74) extending from the body of the removable cap and corresponding with the passageway on the distal end of the elongated tip (The outward protrusion of the embodiment shown in Fig 74 corresponds with the male distal tip 104 of the luer attachment and would similarly correspond with the male distal tip 104 of the syringe).  
Regarding claim 21, Schultz discloses a flush syringe assembly (The medical syringe described as 103 with the collar attachable shield 150/108 embodiment in Fig 48, shown assembled in Fig 22) comprising: a barrel including a side wall having an inside surface defining a chamber (See components in annotated Fig 4) for retaining a fluid (“medical-fluid” [0029], “empty or pre-filled” [0081]), an open proximal end (See open proximal end in Fig 3) and a distal end (distal end of syringe is shown in Fig 4); a distal wall (116 Fig 4) and an elongate tip (See elongate tip in annotated Fig 4) extending distally from the distal end, the elongate tip having a distal end and a passageway therethrough in fluid communication with said chamber (See components of elongate tip in annotated Fig 4); a collar (collar 108 Fig 48) mounted on and in contact with the distal wall of the barrel (See assembly in Fig 22), the collar completely surrounding the elongate tip and the distal wall (See collar completely encircling the elongate tip and the distal wall in Fig 22), the collar including at least one continuous side wall having an inside surface defining a compartment (See continuous side wall, inside surface, and compartment in annotated Fig 48), a plurality of grooves disposed on the inside surface of the distal end of the collar (See the grooves in Annotated Fig 48, the places where the funnel guide 136 extends from the inside surface of the collar forms the grooves), an open distal end (See open distal end in annotated Fig 48) extending past and completely surrounding the distal end of the elongate tip (See assembled configuration in Fig 22), a proximal end adjacent the distal wall of the barrel (See Fig 22, the proximal end is mounted on the outside surface of the distal wall of the barrel); an elongated plunger rod disposed within the barrel (See elongated plunger rod in Fig 3 and annotated Fig 4), the plunger rod comprising a distal end and a proximal end (See distal and proximal end in Fig 3); and a stopper (See stopper in annotated Fig 4) slidably disposed on the distal end of the plunger rod and positioned in fluid-tight engagement with the inside surface of the barrel (The depicted stopper would be fluid tight to allow the fluid to be retained in a pre-filled syringe [0081] without leaking) for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (The stopper pictured in Fig 4 is fully capable of moving fluid as claimed).
However, Schultz does not disclose a removable cap having a body, a proximal end having a plurality of threads on an outside surface of the removable cap, and a closed distal end, the removable cap being mounted on the distal end of the collar, wherein the plurality of grooves disposed on the inside surface of the distal end of the collar connect the collar to the plurality of threads on the outside surface of the removable cap.
Another embodiment of Schultz includes a removable cap (cap Fig 74) having a body, a proximal end, and a closed distal end (See cap components in annotated Fig 74), the removable cap being mounted on the distal end of the assembly (See cap mounted on the open distal end Fig 74). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the assembly of Schultz to further include a removable cap as is shown in the other embodiment of Schultz to further protect the open tip. Additionally, Schultz teaches collar-attachable embodiments may include an end cap in addition to the collar ([0100] Table 2- “Includes an end cap to protect open tip in addition to collar”).
Modified Schultz fails to teach the removable cap having a plurality of threads on an outside surface of the removable cap, wherein the plurality of grooves disposed on the inside surface of the distal end of the collar connect the collar to the plurality of threads on the outside surface of the removable cap.
Ogawa et al. teaches a removable cap (7 Fig 2) having a plurality of threads (33 Fig 2) on an outside surface of the removable cap (See threads 22 on the outside surface of cap 7 Fig 2) and a plurality of threads (23 Fig 2) on the inside surface of the distal end (the threads are located along the entire surface of the collar that contacts the cap 7 Fig 2) of the collar (22 Fig 2) connect the collar to the plurality of threads on the outside surface of the removable cap (See connection of the threads 23 of collar 22 to threads 33 of cap 7 Fig 1). It would have been obvious to one of ordinary skill in the art at the time of effective filing to include threading on the outside surface of the cap and the corresponding threading on the distal end of the inside surface of the collar of modified Schultz as taught by Ogawa et al. to further secure the cap to the collar in order to prevent accidental contamination or fluid escaping the syringe.
Regarding claim 22, modified Schultz discloses the flush syringe assembly of claim 21. Schultz further discloses wherein the distal end of the collar (collar 108 Fig 48) has a convex inner surface (the funnel like guide 136 Fig 48 in the inside surface of the collar is a convex surface).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of another embodiment of Schultz, Ogawa et al. (WO 2011/125475 A1) and Hwang et al. (US 9,415,168 B2).
Regarding claim 17, modified Schultz discloses the flush syringe assembly of claim 10. Modified Schultz fails to disclose wherein the collar has a shape of a trapezoidal prism.  
Hwang et al. teaches a grip surface that is a trapezoidal prism (Fig 10f). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the outside of the collar of modified Schultz to have a shape of a trapezoidal prism as taught by Hwang et al. to provide a surface that is easier to grip than a cylinder (col 8 lines 8-17).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of another embodiment of Schultz, Ogawa et al. (WO 2011/125475 A1) and Tucker at al. (US 6,632,199 B1).
Regarding claim 20, modified Schultz discloses the flush syringe assembly of claim 10. Modified Schultz fails to disclose wherein the removable cap has a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal.  
Tucker et al. teaches wherein the removable cap (20’’ Fig 10A) has a cross- sectional shape that is hexagonal (Fig 10A). It would have been obvious to one of ordinary skill at the time of effective filing for the cap of modified Schultz to have a cross-sectional shape that is hexagonal as taught by Tucker et al. to “facilitate handling the cap for placing it onto or removing it from a syringe” (col 4 lines 60-65).

Examiner Annotated Figures
Schultz Fig. 4 Annotated:

    PNG
    media_image1.png
    477
    624
    media_image1.png
    Greyscale

Schultz Fig. 22 Annotated:

    PNG
    media_image2.png
    545
    686
    media_image2.png
    Greyscale

Schultz Fig. 48 Annotated:

    PNG
    media_image3.png
    631
    617
    media_image3.png
    Greyscale

Schultz Fig. 74 Annotated:

    PNG
    media_image4.png
    723
    555
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783